Title: From George Washington to Brigadier General Charles Scott, 19 October 1778
From: Washington, George
To: Scott, Charles


          
            sir
            Head Quarters [Fredericksburg] October 19th 1778
          
          I have received your two letters of yesterdays date; if you think the intelligence of the evacuation of Kings bridge and the intermediate posts between that and New York, may be depended upon—it will be proper to order A respectable detachment of horse to move down that way—in order to make more particular inquiries and discoveries of what is going forward—the officer commanding this party should proceed with the greatest circumspection & caution to guard against any move that may be laid for him by the enemy—after he has gained all the intelligence that his own observation and the accounts of inhabitants will furnish—he will return & report to you—& avoid being so long stationary as to become an object of enterprize to the enemy. I am &[ca].
          
          <P.S. The intelligence from Lord Stirling who is now at Elizabeth Town, likewise indicates a general evacuation>—it is of the utmost importance to ascertain this Fact—and I desire that no expence may be spared in doing it—as speedily as possible.
          
        